Citation Nr: 1218461	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a lumbar spine disability has been received. 

2.  Whether new and material evidence to reopen a claim for service connection for a right shoulder disability has been received.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1974 to September 1977.  He also served in the Army National Guard of Arizona.

Claims for service connection for disabilities of the right shoulder and lumbar spine were denied by the RO in Albuquerque, New Mexico in March 1993.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the Los Angeles RO declined to reopen the Veteran's claims for service connection for disabilities of the right shoulder and lumbar spine.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2007.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In December 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in an April 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board points out that it must address the question of whether new and material evidence to reopen the claims for service connection for disabilities of the right shoulder and lumbar spine has been received because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen the claim for service for a right shoulder disability-the Board has characterized the appeal as encompassing the three matters set forth on the title page.

The Board's decision to reopen the Veteran's claim for service connection for a right shoulder disability is set forth below.  The claim for service connection for a right shoulder disability, on the merits, along with the petition to reopen the claim for service connection for a lumbar spine disability, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 1993 rating decision, the Albuquerque RO denied service connection for a right shoulder disability; although notified of the denial, the Veteran did not initiate an appeal. 

3.  Evidence associated with the claims file since the March 1993 denial of the claim for service connection for a right shoulder disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision in which the RO denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the March 1993 denial is new and material, the criteria for reopening the claim for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a right shoulder disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for a right shoulder disability was previously denied by the RO in a March 1993 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records, which reflected that he suffered a separation of his right acromioclavicular joint in an in-service motorcycle accident in August 1975, was placed in a sling for three weeks, and thereafter complained of recurring pain in April 1977.  The evidence also included the report of a March 1980 enlistment examination for the Army National Guard, wherein the Veteran's upper extremities were found to be normal, and the report of a February 1993 VA examination noting x-ray findings interpreted as questionably indicative of old trauma, with no current functional deficits noted on clinical evaluation.  The RO essentially disallowed the Veteran's claim for service connection on the basis that the injury in service was acute and transitory.  Although the Veteran was notified of the denial and his appellate rights, he did not initial an appeal.  As such, the RO's March 1993 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in March 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for a right shoulder disability is the RO's March 1993 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 1993 includes an October 2010 VA treatment record pertaining to a rheumatology consult.  Although not a model of clarity, the record appears to suggest that the Veteran's current right shoulder pain is "probably" attributable to traumatic injury, including the aforementioned in-service motorcycle accident wherein he sustained a right shoulder dislocation.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a right shoulder disability.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the March 1993 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current right shoulder disability that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right shoulder disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a right shoulder disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

As discussed above, the Board is reopening the Veteran's claim for service connection for a right shoulder disability; however, a review of the record reflects that the RO has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional RO development of the reopened claim for service connection for a right shoulder disability, as well as the petition to reopen the claim for service connection for a lumbar disability, is warranted.

The evidence reflects that the Veteran was treated for a separation of his right acromioclavicular joint sustained in an in-service motorcycle accident in August 1975, that he was placed in a sling for three weeks, and he thereafter complained of recurring pain in April 1977.  The record does not reflect that he had a formal separation examination.  His right shoulder was found to be clinical normal at the time of a March 1980 Army National Guard enlistment examination and during a subsequent VA examination in February 1993.  However, x-ray findings in February 1993 were interpreted as questionably indicative of old trauma.  As noted above, current evidence appears to suggest that the Veteran's current right shoulder pain is "probably" attributable to traumatic injury, including the aforementioned in-service motorcycle accident wherein he sustained a right shoulder dislocation.

Given the evidence of in-service injury, the x-ray findings in 1993, evidence of current symptoms, and the absence of a clear and express medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for a right shoulder disability.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the evidentiary development directed in the December 2010 remand was not fully completed; hence, further remand of these matters is warranted.

In the December 2010 remand, the Board instructed the RO to obtain all records of evaluation and/or treatment for the Veteran's right shoulder and lumbar spine disabilities from the Albuquerque VA Medical Center (VAMC), to include the treatment records corresponding to reports of October 1990 VA x-rays of the Veteran's right shoulder and lumbar spine.

A review of the claims file reveals that the AMC associated duplicate copies of the October 1990 x-ray reports with the Veteran's claims file.  However, the claims file contains nothing to reflect that the AMC made efforts to obtain the treatment records corresponding to those records, as requested in the Board's remand.  Thus, additional development is necessary.

Records of the Veteran's treatment at the VAMC in West Los Angeles, California, were last were last uploaded to the Veteran's electronic (Virtual VA) file on April 5, 2012, and are dated through April 2, 2012; the record suggests that more recent records from this facility may exist.  The expanded record also suggests that the Veteran received relevant treatment at that facility prior to March 30, 2005 (the earliest dated treatment report currently of record from that facility), to include in May 2003 and February 2004; that he may have received relevant treatment at the Albuquerque VAMC beginning as early as 1988; and that he may have received relevant treatment at the VAMC in Phoenix, Arizona during the period from 1979 to 1995.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Phoenix, Albuquerque, and West Los Angeles VAMCs any outstanding, pertinent records of evaluation and/or treatment for the Veteran's right shoulder and lumbar spine disabilities, to particularly include any relevant records from the Phoenix VAMC dated between 1979 and 1995; any relevant records from the Albuquerque VAMC dated between 1988 and 1994, to include any treatment records corresponding to the reports of October 1990 VA x-rays of the Veteran's right shoulder and lumbar spine; and any relevant records from the West Los Angeles VAMC dated prior to March 30, 2005 (the earliest dated treatment report currently of record from that facility), to include in May 2003 and February 2004, and any records from that facility dated after April 2, 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a right shoulder disability and his petition to reopen the claim for service connection for lumbar spine disability, that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the right shoulder.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include examination of the Veteran to obtain an opinion as to the etiology of his lumbar spine disability, if appropriate), the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


